DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on June 2, 2022, claims 1, 14 and 20 were amended, claim 2 was cancelled, new claim 21 was added, and claims 14-19 were withdrawn. Currently, claims 1, 3-13, 20 and 21 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hiji et al. (Hiji, US 5,872,609) in view of JP 3090077 (JP’077, see also Patent Translate).
Re claim 1: As shown in Figs. 1A and 1B (see also Fig. 2A and 2B), Hiji discloses a dimming panel, comprising a transparent base substrate 12 and a dimming cell 50 (light control layer) disposed on the transparent base substrate 12,
wherein the dimming cell 50 comprises a refractive structure 50 and an electric field structure (comprising electrodes 43 and 44) disposed outside the refractive structure 50, the refractive structure 50 comprising at least two film layers 51 and 52 laminated (Fig. 1B).
Hiji discloses that, in Fig. 1A, when no voltage is applied, no difference in refractive is caused between the layers 51 and 52, thus causing no reflected light (e.g., only transmitted light). In contrast, in Fig. 1B, when voltage is applied, a difference in refractive index occurs between the layers 51 and 52, thus causing reflected light (e.g., no transmitted light) (col. 7, lines 18-35).
Accordingly, when there is an intensity of the electric field applied to the electric field structure, there is a refractive index difference between any two adjacent film layers in the refractive structure, and when there is a refractive index difference between any two adjacent film layers in the refractive structure, there is reflected light or there’s no transmitted light. That is to say, the refractive index difference between any two adjacent film layers is positive correlated with an intensity of the electric filed applied by the electric field structure, and a transmittance of the refractive structure is negatively correlated with the refractive index difference between any two adjacent film layers in the refractive structure.
Thus, it is obvious that a refractive index difference between any two adjacent film layers in the at least two film layers 51 and 52 is variable under an action of an electric field applied by the electric field structure,
wherein a transmittance of the refractive structure 50 is negatively correlated with the refractive index between any two adjacent film layers 51 and 52 in the refractive structure 50, and the refractive index difference between any two adjacent film layers 51 and 52 is positive correlated with an intensity of the electric filed applied by the electric field structure.
Hiji does not disclose the dimming panel comprising a plurality of dimming cells.
As shown in Fig. 4, JP’077 discloses a dimming panel comprising a plurality of dimming cells 12, 13, 14 in order to separately produce three types of light wavelengths (paragraph 41).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form a plurality of dimming cells in order to separately produce three types of light wavelengths.
Re claim 3: The dimming panel according to claim 1, wherein, as shown in Fig. 4 of JP’077, the plurality of dimming cells comprises at least one dimming cell group, each dimming cell group comprising at least one of the dimming cells, and the at least one dimming cell group one-to-one corresponding to at least one colored light R, G or B (paragraph 40).
With the modification, it is obvious that in the dimming cell of any dimming cell group of the at least one dimming cell group, the refractive index difference between any two adjacent film layers in the refractive structure with respect to the colored light corresponding to the any dimming cell group is variable under the action of the electric field applied by the electric field structure.
Re claim 4: The dimming panel according to claim 3, wherein, as shown in Fig. 4 of JP’077, the plurality of dimming cells comprise three dimming cell groups comprising a first dimming cell group 12 corresponding to first colored light R, a second dimming cell group 13 corresponding to second colored light G, and a third dimming cell group 14 corresponding to third colored light B (paragraph 40).
Re claim 5: The dimming panel according to claim 4, wherein, as shown in Figs. 4 and 6 of JP’077, with the modification, it is obvious that the transparent base substrate is provided with a plurality of pixel areas 12, 13, 14, each of the pixel areas comprising at least one dimming cell in the first dimming cell group 12, at least one dimming cell in the second dimming cell group 13, and at least one dimming cell in the third dimming cell group 14.
Re claim 6: The dimming panel according to claim 1, wherein Hiji discloses that at least one film layer of any two adjacent film layers 55 and 56 in the refractive structure comprises an electro-optic effect material (liquid crystal, col. 5, lines 54-67).
Re claim 7: The dimming panel according to claim 6, whereinHiji discloses that the electro-optic effect material comprises at least one of dinydrogen phosphate, button acid, potassium dihydrogen phosphate, gallium arsenide, graphene, liquid crystal, and liquid crystal polymer (col. 5, lines 54-67).
Re claim 8: The dimming panel according to claim 1, wherein, as shown in Figs. 1A and 1B of Hiji, the electric field structure 50 comprises a first electrode 43 and a second electrode 44, the first electrode 43 and the second electrode 44 being disposed on a same side of the refractive structure 50.
Re claim 9: The dimming panel according to claim 8, wherein the first electrode 43 and the second electrode 44 are disposed on the same layer.
Re claim 10: The dimming panel according to claim 8:
As shown in Fig. 1A of Hiji, the first electrode and the second electrode are not disposed on different layers. However, it would have been obvious to one having skill in the art at the time the invention was made to dispose the first electrode and the second electrode on different layers, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re claim 11: The dimming panel according to claim 1, wherein, as shown in Figs. 3A and 3B of Hiji, the electric field structure 50 comprises a first electrode 41 and a second electrode 42, the first electrode 41 and the second electrode 42 being disposed on two sides of the refractive structure 50.
Re claim 12: The dimming panel according to claim 1, wherein the refractive structure 50 comprises at least four film layers laminated as shown in Fig. 1A and 1B of Hiji.
Re claim 13: The dimming panel according to claim 1, wherein, as shown in Fig. 4 of JP’077, the plurality of dimming cells comprise at least one dimming cell group, each dimming cell group comprising at least one of the dimming cells, and the at least one dimming cell group one-to-one corresponding to at least one colored light R, G or B (paragraph 40).
With the modification, it is obvious that in the dimming cell of any dimming cell group of the at least one dimming cell group, the refractive index difference between any two adjacent film layers in the refractive structure with respect to the colored light corresponding to the any dimming cell group is variable under the action of the electric field applied by the electric field structure.
Fig. 4 of JP’077 shows that the plurality of dimming cells comprise three dimming cell groups comprising a first dimming cell group 12 corresponding to first colored light R, a second dimming cell group 13 corresponding to second colored light G, and a third dimming cell group14 corresponding to third colored light B (paragraph 40).
Hiji discloses that at least one film layer of any two adjacent film layers 51 and 52 in the refractive structure 50 comprises an electro-optic effect material as shown in Figs. 1A and 1B (col. 4, lines 10-17).
Re claim 21: The dimming panel according to clam 1:
Hiji discloses that a thickness of each film layer in the refractive structure is about 80 nm (col. 13, lines 38-40), which meets the claimed thickness ranging from 5 nm to 200 nm. 
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a thickness of each film layer in the refractive structure ranging from 5 nm to 200 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re claim 20: As shown in Figs. 1A and 1B (see also Fig. 2A and 2B), Hiji discloses a control method of a dimming panel, applicable to controlling a dimming panel, wherein the dimming panel comprises a transparent base substrate 12 and a dimming cell 50 disposed on the transparent base substrate 12; wherein the dimming cells comprises a refractive structure 50 and an electric field structure (comprising electrodes 43 and 44)  disposed outside the refractive structure 50 (Fig. 1B), the refractive structure 50 comprising at least two film layers 51 and 52 laminated. 
Hiji discloses that, in Fig. 1A, when no voltage is applied, no difference in refractive is caused between the layers 51 and 52, thus causing no reflected light (e.g., only transmitted light). In contrast, in Fig. 1B, when voltage is applied, a difference in refractive index occurs between the layers 51 and 52, thus causing reflected light (e.g., no transmitted light) (col. 7, lines 18-35).
Accordingly, when there is an intensity of the electric field applied to the electric field structure, there is a refractive index difference between any two adjacent film layers in the refractive structure, and when there is a refractive index difference between any two adjacent film layers in the refractive structure, there is reflected light or there’s no transmitted light. That is to say, the refractive index difference between any two adjacent film layers is positive correlated with an intensity of the electric filed applied by the electric field structure, and a transmittance of the refractive structure is negatively correlated with the refractive index difference between any two adjacent film layers in the refractive structure.
Thus, it is obvious that a refractive index difference between any two adjacent film layers in the at least two film layers 51 and 52 is variable under an action of an electric field applied by the electric field structure,
wherein a transmittance of the refractive structure 50 is negatively correlated with the refractive index between any two adjacent film layers 51 and 52 in the refractive structure 50, and the refractive index difference between any two adjacent film layers 51 and 52 is positive correlated with an intensity of the electric filed applied by the electric field structure.
Hiji does not disclose the dimming panel comprising a plurality of dimming cells.
As shown in Fig. 4, JP’077 discloses a dimming panel comprising a plurality of dimming cells 12, 13, 14 in order to separately produce three types of light wavelengths (paragraph 41).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form a plurality of dimming cells in order to separately produce three types of light wavelengths.
Further, as shown in Fig. 1B of Hiji, it is obvious that the method comprises:
acquiring a control signal; and
controlling the electric field structure of at least one dimming cell 50 to apply an electric field to the refractive structure 50 according to the control signal, such that the refractive index difference between any two adjacent film layers in the refractive structure is variable (col. 5, lines 15-32).
Response to Arguments
Applicant's arguments filed on June 2, 2022 have been fully considered but they are not persuasive.
Applicant argued that Hiji fails to disclose the features “a transmittance of the refractive structure is negatively correlated with the refractive index between any two adjacent film layers and in the refractive structure, and the refractive index difference between any two adjacent film layers and is positive correlated with an intensity of the electric filed applied by the electric field structure” as recited in amended claims 1 and 20.
The examiners disagrees with Applicant’s remarks.
As shown in Figs. 1A and 1B, Hiji discloses that when no voltage is applied, no difference in refractive is caused between the layers 51 and 52, thus causing no reflected light (e.g., only transmitted light), and when voltage is applied, a difference in refractive index occurs between the layers 51 and 52, thus causing reflected light (e.g., no transmitted light) (col. 7, lines 18-35).
Accordingly, when there is an intensity of the electric field applied to the electric field structure, there is a refractive index difference between any two adjacent film layers in the refractive structure, and when there is a refractive index difference between any two adjacent film layers in the refractive structure, there is reflected light or there’s no transmitted light. That is to say, the refractive index difference between any two adjacent film layers is positive correlated with an intensity of the electric filed applied by the electric field structure, and a transmittance of the refractive structure is negatively correlated with the refractive index difference between any two adjacent film layers in the refractive structure.
Thus, Hiji does disclose the features “a transmittance of the refractive structure is negatively correlated with the refractive index between any two adjacent film layers and in the refractive structure, and the refractive index difference between any two adjacent film layers and is positive correlated with an intensity of the electric filed applied by the electric field structure” as recited in amended claims 1 and 20.
Therefore, the application is not in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        August 2, 2022